Citation Nr: 1706652	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  05-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 5, 2003, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, including service in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision issued by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned a 20 percent rating for diabetes mellitus, and denied a TDIU. 

The procedural history related to the rating for diabetes and its residual disabilities has been provided in a prior Board adjudication.  As to TDIU, in the introduction section of the May 2011 remand related to the diabetes rating, the Board referred the issue of a TDIU to the RO for initial consideration.  The Veteran appealed the preliminary remand order to the Court.  In October 2011, the Court granted a Joint Motion for Remand (JMR) and vacated the portion of the introduction in the Board's remand regarding the referral of the TDIU issue and remanded it for additional development.  In February 2012, the Board remanded the matter for compliance with the JMR.  In November 2013, the Board remanded the TDIU issue on an extra-schedular basis for referral to the Director of Compensation Service.  In April 2014, the Court again granted a JMR and vacated the portion of the Board's adjudication that did not find that a schedular TDIU is warranted.  In August 2014, the Board granted a schedular TDIU from November 5, 2003 and remanded entitlement to a TDIU, prior to November 5, 2003 for referral to the Director of Compensation for extraschedular consideration.  After accomplishing the requested action, the case has now been returned for appellate review.  

As a final preliminary matter, the Board notes that in an October 2015 rating decision, the RO denied service connection for cataracts, diabetic retinopathy and coronary artery disease.  In December 2015, the Veteran submitted a notice of disagreement (NOD) with respect to this decision.  The RO has not issued a statement to the case with respect to this matter.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.


FINDING OF FACT

Prior to November 5, 2003, the Veteran's service-connected diabetes mellitus, type 2, with erectile dysfunction did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Prior to November 5, 2003, the criteria for a TDIU, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claim decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Further, the RO has obtained the Veteran's VA treatment records and private treatment records.  Moreover, the Veteran has been afforded multiple VA examinations in November 2003, March 2007, May 2008, June 2008, July 2008 and November 2012 that adequately address the functional impairment of the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.

Analysis

The Veteran is seeking entitlement to a TDIU on an extraschedular basis prior to November 5, 2003.  The evidence of record shows that the Veteran last worked on January 9, 2003 as a tractor trailer operator.  In statements of record, the Veteran reported that he lost his job and could no longer obtain a truck driver's license due to insulin dependence.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Prior to November 5, 2003, the Veteran was service-connected for type 2 diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling.  The Veteran was not service-connected for any other disorders.  Thus, the Veteran's service-connected disability did not meet the schedular criteria for a TDIU.  

If a Veteran's disability rating does not meet the threshold set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  As discussed above, the Board referred the matter of a TDIU on an extraschedular basis to the Director of the Compensation Service.  

In August 2016, the Director of Compensation Service determined that entitlement to TDIU on an extreschedular basis was not established.  The Director observed that there was no evidence to support the contention that the Veteran's diabetes mellitus alone prevented employment prior to November 5, 2003.  Evidence revealed no hospitalizations or emergency room visits to treat his diabetes mellitus.  While the Veteran's use of insulin affected his truck driving job in January 2003; however, not all employment was prevented.  Although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by an agency of original jurisdiction and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233  (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU prior to November 5, 2003.

In this regard, private clinical notes from Dr. M.M.C., the Veteran's endocrinologist, show that insulin was recommended in December 2002, but that the Veteran refused it secondary to being a driver, because he would lose his job.  At a certain point, however, his health required it.  A January 9, 2003, note indicates that despite his desire not to, the Veteran had to begin to using insulin. 

The Veteran was afforded a VA examination in November 2003.  It was noted that the Veteran was employed as a tractor-trailer driver until January 2003.  He previously retired from the Post Office as a supervisor and tour superintendent for the Motor Vehicles Department.  The Veteran reported a burning sensation in his left hand occasionally and right fingers most of the time.  After examining the Veteran, the examiner found that the Veteran could perform sedentary employment, but could not do strenuous activities or drive trucks (on insulin and hypoglycemia).  

An October 2004 VA examination indicated that the Veteran's diabetes was under fair control and diagnosed peripheral neuropathy of the upper and lower extremities.  A December 2004 private neurological examination described the Veteran as physically disabled and incapable of any physical activities that may require lifting or repetitive hand and wrist movements.  

Based on this evidence, in December 2005, the RO granted service connection for peripheral neuropathy of the upper extremities, effective November 5, 2003 and peripheral neuropathy of the lower extremities, effective July 5, 2004.  

A subsequent March 2007 VA examination indicated that the Veteran did not have good control over his diabetes mellitus, but no further information on the Veteran's functional impairment due to his diabetes was discussed.  A May 2008 VA examination indicated that the Veteran had worsening residuals of his diabetes mellitus and peripheral neuropathy.  Another VA examination in June 2008 showed an assessment of diabetes complicated by neuropathy.  

In March 2011, E.J.C., a vocational consultant, reviewed pertinent evidence from the Veteran's record, interviewed the Veteran, and submitted a report analyzing his vocational capability.  The Veteran reported a sedentary homebound existence, other than driving short distances for errands and medical appointments.  E.J.C. indicated that the Veteran is unable to engage in any prolonged activities of any type, especially where physical exertion or being on his feet are involved.  E.J.C. suggested that the Veteran is "unable to work in any capacity...primarily due to his being unable to be on his feet for any period of time and difficulty with using his hands for any prolonged functioning."  E.J.C. concluded that the Veteran is precluded from performing work at the "light exertion level which involves standing up for six hours a day, or even sedentary work which while mainly sitting would require frequent use of the upper extremities for typing, computer input, filing, etc."  E.J.C. went on to suggest that his symptoms, thus working capability, have been consistent since 2003, according to the Veteran's statements and the review of the medical history.  E.J.C. concluded that the Veteran's diabetes and residual service-connected upper and lower extremity peripheral neuropathy "has resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since January 2003."

In November 2012, a VA examiner suggested that the Veteran's underlying diabetes is fairly controlled and does not limit his ability to work, but that the associated peripheral neuropathy does impact his work ability.  The diabetes examiner referred the reader to the neurological examiner's report for more information.  In the same month, the Veteran reported to the VA neurological examiner that he has been unable to perform his usual occupational tasks due to his peripheral neuropathy.  The examiner confirmed that the Veteran is "unable to perform occupational tasks involving fine motor tasks and prolonged standing."  The examiner went on to suggest, however, that the Veteran "is not entirely precluded from all forms of substantially gainful employment.  Sedentary employment could be an option."  In an April 2013 addendum, the examiner further explained that while the Veteran does have impairment of certain fine motor tasks and difficulty with prolonged standing, he does care for his grandson and take care of his own activities of daily living, such as clothing himself (zipping and buttoning), holding dishware, using hand tools, operating machine keyboards, using the telephone, operating a motor vehicle, and handling documents and money.  He might have difficulty with prolonged standing.  These limiting effects are more attributable to peripheral neuropathy than to carpal tunnel, degenerative disease of the lumbar spine and cardiovascular disorders.  

In December 2012, E.J.C. submitted a Vocational Assessment Addendum with consideration of the November 2012 opinion.  E.J.C. opined that the combination of the Veteran's inability to remain on his feet, as well as his limitations with fine motor tasks with his hands preclude the Veteran from performing work at the light exertion level.  E.J.C. disagreed with the November 2012 VA examiner and opined that sedentary work is ruled out due to such sedentary work requiring the use of one or both upper extremities.  "The inability to stand to perform light work or use his hands to perform sedentary work renders him unemployable at either level."

Records from the Veteran's private physician, N.K., are also in the claims files.  In February 2009, August 2009, February 2010, April 2011, October 2011, February 2012, and August 2012 this physician indicated that despite his illness, the Veteran is able to perform activities of daily living and is able to work; however, May 2009 notes indicate an impairment in activities of daily living.  In March 2013, this physician noted that the Veteran described sensory dysfunction and the physician indicated in this clinical note that the Veteran was to avoid strenuous activities.

In July 2013, following review of additional records and a telephone interview with the Veteran, E.J.C. submitted an additional Vocational Assessment Addendum.  The Veteran reported to E.J.C. that he does care for a grandson, but that the grandson is age 16 and cares for himself other than needing a ride here and there.  The Veteran was reported to be limited in standing.  E.J.C. also noted that the fine motor tasks listed in the April 2013 VA examiner addendum "cannot be equated with the fine motor tasks required in a competitive work setting."  Further, E.J.C. opined, "The ability to complete personal care or basic activities of daily living, at one's leisure in no way can be reflective of their ability to frequently use their hands in a structured employment setting where standards, timeliness, and productivity are being monitored."   The examiner again opined that the Veteran's inability to stand to perform light work or use his hands frequently to perform sedentary work renders him unemployable at either level.

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Board observes that the evidence indicates that the functional effects of the Veteran's peripheral neuropathy of the upper and lower extremities impacts his ability to work.  In this regard, the December 2004 private neurological examination described the Veteran as physically disabled and incapable of any physical activities that may require lifting or repetitive hand and wrist movements.  Further, E.J.C. opined that in the Veteran's inability to stand to perform light work or use his hands frequently to perform sedentary work renders him unemployable at either level.  However, service connection for peripheral neuropathy of the hands and feet was not awarded until November 5, 2003 and July 5, 2004, respectively.  As such, the Board may not consider the functional impairment of these disorders and their effect on the Veteran's ability to work prior to those dates.  In turn, the Board must only consider whether the Veteran's diabetes mellitus with erectile dysfunction alone precluded him from working prior to November 5, 2003.  

Based on the evidence of record, the Board finds that the Veteran was not unemployable due to his service-connected diabetes mellitus prior to November 5, 2003.  As noted above, the schedular criteria for a TDIU are not met and the Director of Compensation Service found that entitlement to a TDIU was not warranted.  See 38 C.F.R. § 4.16(a) and (b).  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected diabetes mellitus with erectile dysfunction alone precluded him from securing or maintaining substantially gainful employment.  The Board acknowledges that the Veteran has reported being unemployed since January 2003 and was no longer able to work as a truck driver due to being on insulin; however, the functional impacts of the Veteran's diabetes mellitus did not preclude him from other employment.  

In this regard, the November 2003 VA  examiner found that the Veteran could perform sedentary employment, but could not do strenuous activities or drive trucks (on insulin and hypoglycemia).  Likewise, the October 2004 VA examination indicated that the Veteran's diabetes was under fair control.  Further, the November 2012 VA examiner determined that the Veteran's underlying diabetes was fairly controlled and did not limit his ability to work.  Moreover, with the exception of one instance in May 2009, Dr. N.K., indicated that despite his illness, the Veteran was able to perform activities of daily living and was able to work.  E.J.C. concluded that the Veteran's diabetes and residual service-connected upper and lower extremity peripheral neuropathy had resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since January 2003.  However, the functional impairment described in E.J.C.'s assessments primarily focused on the Veteran's peripheral neuropathy, which, again, cannot be considered during this time period.  The Board also finds it significant that the evidence shows that the Veteran was previously a supervisor for the Post Office, which indicates that the Veteran has the experience and employment background to do other jobs besides driving a truck.  See Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).

In sum, while the evidence documented limitations, primarily the need to take insulin, which impacted the Veteran's ability to work in his usual field, there is no competent medical evidence to support the finding that the Veteran's diabetes mellitus precluded his ability to work prior to November 5, 2003.  Importantly, the medical evidence addressing this matter weigh against the claim.  In this regard, the evidence indicated that the Veteran could still perform light physical and/or sedentary work even in light of any limitations associated with his service-connected diabetes mellitus.  

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran in this specific case nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disability, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In sum, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction, did not preclude substantially gainful employment prior to November 5, 2003.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU prior to November 5, 2003 on an extraschedular basis.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  



ORDER

A TDIU on an extraschedular basis prior to November 5, 2003 is denied.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


